
	
		V
		111th CONGRESS
		1st Session
		H. R. 1104
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Mikael Adrian Christopher Figueroa
		  Alvarez.
	
	
		1.Permanent resident status for
			 Mikael Adrian Christopher Figueroa Alvarez
			(a)In
			 GeneralNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Mikael Adrian
			 Christopher Figueroa Alvarez shall be eligible for issuance of an immigrant
			 visa or for adjustment of status to that of an alien lawfully admitted for
			 permanent residence upon filing an application for issuance of an immigrant
			 visa under section 204 of such Act or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 StatusIf Mikael Adrian
			 Christopher Figueroa Alvarez enters the United States before the filing
			 deadline specified in subsection (c), he shall be considered to have entered
			 and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act as of the date
			 of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon
			 the granting of an immigrant visa or permanent residence to Mikael Adrian
			 Christopher Figueroa Alvarez, the Secretary of State shall instruct the proper
			 officer to reduce by 1, during the current or next following fiscal year, the
			 total number of immigrant visas that are made available to natives of the
			 country of the alien’s birth under section 203(a) of the
			 Immigration and Nationality Act or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the alien’s birth under section 202(e) of such
			 Act.
			(e)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Mikael Adrian Christopher Figueroa Alvarez shall not, by virtue of such
			 relationship, be accorded any right, privilege, or status under the
			 Immigration and Nationality
			 Act.
			
